PER CURIAM.
William R. Penny appeals summary denial of his motion for post-conviction relief. The trial court found that claims relating to tampering with evidence and newly-discovered evidence were facially and legally insufficient. We agree and affirm their denial.
Appellant’s other claim was that, as part of a plea agreement, the prosecutor promised to contact the State Attorney in Escambia County and recommend that probation be reinstated there even though the instant offense constituted a violation of that earlier probation. Appellant contended that he would not have entered into the plea agreement without this commitment and the State Attorney failed to make the contact. Appellant asked to withdraw his plea. The only attachment offered by the trial court to support denial of this claim was a transcript of the proceeding where the assistant state attorney agreed to make such a contact. No evidence has been provided, however, that such a recommendation was actually made. Accordingly, we reverse and remand for further proceedings in accordance with Florida Rule of Criminal Procedure 3.850 with regard to this issue.
KAHN, MICKLE and DAVIS, JJ., concur.